Exhibit 10.1

 

COVER SHEET WITH SUBSCRIPTION INSTRUCTIONS

 

Enclosed herewith are the documents necessary to subscribe for 100,000 shares of
common stock (the "Shares") of CANADIAN CANNABIS CORP., a corporation organized
under the laws of Delaware (the "Corporation") and 1,000,000 warrant shares for
the purchase of an additional 1,000,000 Shares of the Corporation (the
"Warrants"; the Warrants and the Shares are collectively referred to as the
"Securities"). The Securities are being offered to qualified investors. Set
forth herein are instructions for the execution of the enclosed documents.

 

 A.Instructions.

 

Each person considering subscribing for Securities should review the following
instructions:

 

●Subscription Agreement: Two copies of the Subscription Agreement must be
completed, executed and delivered to the Corporation at the address set forth
below. If your subscription is accepted, the Corporation will execute both
copies of the Subscription Agreement and return one copy to you for your
records.

 

●Payment: Concurrently with the delivery of the executed Subscription Agreement
to the Corporation,payment for the Securities subscribed shall be tendered by
cashier's check to the Corporation the address set forth below or by wire
transfer pursuant to wiring instructions set forth below.

 

●Acceptance or Rejection of Subscription: The Corporation shall have the right
to accept or reject any subscription, in whole or in part. An acknowledgment of
the Corporation's acceptance of your subscription for the Securities subscribed
for will be returned to you promptly after acceptance.

 

B.Communications.

 

All documents and any checks should be made out to and forwarded to:

 

CANADIAN CANNABIS CORP.

100 RUTHERFORD ROAD SOUTH

BRAMPTON ON L6W 2J2 CANADA

Attn: BENJAMIN WARD, CEO

 



 



 

SUBSCRIPTION AGREEMENT

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

CANADIAN CANNABIS CORP.

100 RUTHERFORD ROAD SOUTH

BRAMPTON ON L6W 2J2 CANADA

 

Ladies and Gentlemen:

 

The undersigned wishes to subscribe to:

 

(i)          One Hundred Thousand (100,000) shares of the common stock, par
value $0.00000l (the "Shares") of the Canadian Cannabis Corp. (the
"Corporation");

 

(ii)         Two Hundred Thousand (200,000) warrant shares for the purchase of
an additional Two Hundred Thousand (200,000) Shares (the "A Warrants"); and

 

(iii)         Four Hundred Thousand warrant shares for the purchase of up to an
additional Four Hundred Thousand (400,000) Shares (the "B Warrants").
Additionally, upon exercise of the B Warrants, the Company shall issue up to an
additional Four Hundred Thousand (400,000) warrant shares (the "C Warrants").

  

The Shares, the A Warrants, the B Warrants and the C Warrants are collectively
referred to as the "Securities")pursuant to that Warrant Forms attached hereto
as Exhibits A, B and C.

 

The undersigned understands that the offering is being made without registration
of the Securities under the Securities Act of 1933, as amended (the "Securities
Act"), or any securities law of any state of the United States, Canada or of any
other jurisdiction, and is being made only to "accredited investors" (as defined
in Rule 501 of Regulation D under the Securities Act).

 

2.             Subscription. Subject to the terms and conditions hereof, the
undersigned hereby irrevocably subscribes for the Securities set forth in
Appendix A hereto for the aggregate purchase price set forth in Appendix A,
which is payable as described in Section 4 hereof. The undersigned acknowledges
that the Securities will be subject to restrictions on transfer as set forth in
this subscription agreement (the "Subscription Agreement").

 



 



 

3.             Acceptance of Subscription and Issuance of Securities. It is
understood and agreed that the Corporation shall have the sole right, at its
complete discretion, to accept or reject this subscription, in whole or in part,
for any reason and that the same shall be deemed to be accepted by the
Corporation only when it is signed by a duly authorized officer of the
Corporation and delivered to the undersigned. Subscriptions need not be accepted
in the order received, and the Securities may be allocated among subscribers.
Notwithstanding anything in this Subscription Agreement to the contrary, the
Corporation shall have no obligation to issue any of the Securities to any
person who is a resident of a jurisdiction in which the issuance of Securities
to such person would constitute a violation of the securities, "blue sky" or
other similar laws of such jurisdiction (collectively referred to as the "State
Securities Laws").

 

4.             Payment for Securities. Payment for the Securities shall be
tendered by undersigned concurrently with this Subscription Agreement to the
Company by cashier's check or by wire transfer of immediately available funds in
the amount as set forth in Appendix A hereto. The Corporation shall deliver
certificates representing the Securities to the undersigned bearing an
appropriate legend referring to the fact that the Securities were sold in
reliance upon an exemption from registration under the Securities Act.

 

5.             Representations and Warranties of the Corporation. The
Corporation represents and warrants that:

 

(a)          The Corporation is duly formed and validly existing under the laws
of the State of Delaware, with full power and authority to conduct its business
as it is currently being conducted and to own its assets; and has secured any
other authorizations, approvals, permits and orders required by law for the
conduct by the Corporation of its business as it is currently being conducted.

 

(b)          The Securities have been duly authorized and, when issued,
delivered and paid for in the manner set forth in this Subscription Agreement,
will be validly issued, fully paid and nonassessable.

 

6.            Representations and Warranties of the Undersigned. The undersigned
hereby represents and warrants to and covenants with the Corporation that:

 

(a)          General.

 

(i)           The undersigned has all requisite authority (and in the case of an
individual, the capacity) to purchase the Securities, enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.

 

(ii)          The undersigned is a resident of the state set forth on the
signature page hereto and is not acquiring the Securities as a nominee or agent
or otherwise for any other person.

 

(iii)         The undersigned will comply with all applicable laws and
regulations in effect in any jurisdiction in which the undersigned purchases or
sells Securities and obtain any consent, approval or permission required for
such purchases or sales under the laws and regulations of any jurisdiction to
which the undersigned is subject or in which the undersigned makes such
purchases or sales, and the Corporation shall have no responsibility therefor.

 



 2 



 

(b)           Information Concerning the Corporation.

 



(i)           The undersigned understands and accepts that the purchase of the
Securities involves various risks, including the risks outlined in this
Subscription Agreement. The undersigned represents that it is able to bear any
loss associated with an investment in the Securities.

 

(ii)          The undersigned confirms that it is not relying on any
communication (written or oral) of the Corporation or any of its affiliates, as
investment advice or as a recommendation to purchase the Securities. It is
understood that information and explanations related to the terms and conditions
of the Securities provided by the Corporation or any of its affiliates shall not
be considered investment advice or a recommendation to purchase the Securities,
and that neither the Corporation nor any of its affiliates is acting or has
acted as an advisor to the undersigned in deciding to invest in the Securities.
The undersigned acknowledges that neither the Corporation nor any of its
affiliates has made any representation regarding the proper characterization of
the Securities for purposes of determining the undersigned's authority to invest
in the Securities.

 

(iii)         The undersigned is familiar with the business and financial
condition and operations of the Corporation. The undersigned has had access to
such information concerning the Corporation and the Securities as it deems
necessary to enable it to make an informed investment decision concerning the
purchase of the Securities.

 

(iv)         The undersigned understands that, unless the undersigned notifies
the Corporation in writing to the contrary prior to acceptance of this
Subscription Agreement, each of the undersigned's representations and warranties
contained in this Subscription Agreement will be deemed to have been reaffirmed
and confirmed as of the date the Subscription is accepted by the Corporation,
taking into account all information received by the undersigned.

 

(v)         The undersigned acknowledges that the Corporation has the right in
its sole and absolute discretion to abandon this private placement at any time
prior to the completion of the offering. This Subscription Agreement shall
thereafter have no force or effect and the Corporation shall return the
previously paid subscription price of the Securities, without interest thereon,
to the undersigned.

 

(vi)         The undersigned understands that no federal or state agency has
passed upon the merits or risks of an investment in the Securities or made any
finding or determination concerning the fairness or advisability of this
investment.



 

(c)           Non-reliance.

 

(i)          The undersigned represents that it is not relying on (and will not
at any time rely on) any communication (written or oral) of the Corporation, as
investment advice or as a recommendation to purchase the Securities, it being
understood that information and explanations related to the terms and conditions
of the Securities and the other transaction documents shall not be considered
investment advice or a recommendation to purchase the Securities.

  



 3 



 



(ii)           The undersigned confirms that the Corporation has not (A) given
any guarantee or representation as to the potential success, return, effect or
benefit (either legal, regulatory, tax, financial, accounting or otherwise) of
an investment in the Securities or (B) made any representation to the
undersigned regarding the legality of an investment in the Securities under
applicable legalinvestment or similar laws or regulations. In deciding to
purchase the Securities, the undersigned is not relying on the advice or
recommendations of the Corporation and the undersigned has made its own
independent decision that the investment in the Securities is suitable and
appropriate for the undersigned.

 

(d)           Status of Undersigned.

 

(i)           The undersigned has such knowledge, skill and experience in
business, financial and investment matters that the undersigned is capable of
evaluating the merits and risks of an investment in the Securities. With the
assistance of the undersigned's own professional advisors, to the extent that
the undersigned has deemed appropriate, the undersigned has made its own legal,
tax, accounting and financial evaluation of the merits and risks of an
investment in the Securities and the consequences of this Subscription
Agreement. The undersigned has considered the suitability of the Securities as
an investment in light of its own circumstances and financial condition and the
undersigned is able to bear the risks associated with an investment in the
Securities and its authority to invest in the Securities.

  

(ii)           The undersigned is an "accredited investor" as defined in Rule
501(a) under the Securities Actand as defined in NI 45-106 and was not created
or used solely to purchase or hold securities as an accredited investor as
described in paragraph (m) of the definition of "accredited investor" in NI
45-106. The undersigned has completed the accredited investor questionnaires
attached hereto as Appendix B. The undersigned agrees to furnish any additional
information requested by the Corporation or any of its affiliates to assure
compliance with applicable U.S. federal and state securities laws and Canadian
federal and provincial securities laws in connection with the purchase and sale
of the Securities.

 



(e)           Restrictions on Transfer or Sale of Securities. As applies to the
Purchaser:

 

(i)           The undersigned is acquiring the Securities solely for the
undersigned's own beneficial account, for investment purposes, and not with a
view to, or for resale in connection with, any distribution of the Securities.
The undersigned understands that the Securities have not been registered under
the Securities Act or any State Securities Laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
the undersigned and of the other representations made by the undersigned in this
Subscription Agreement. The undersigned understands that the Corporation is
relying upon the representations and agreements contained in this Subscription
Agreement (and any supplemental information) for the purpose of determining
whether this transaction meets the requirements for such exemptions.

 

(ii)           The undersigned understands that the Securities are "restricted
securities" under applicable federal securities laws and that the Securities Act
and the rules of the U.S. Securities and Exchange Commission (the "Commission")
provide in substance that the undersigned may dispose of the Securities only
pursuant to an effective registration statement under the Securities Act or an
exemption therefrom, and the undersigned understands that the Corporation has no
obligation or intention to register any of the Securities, or to take action so
as to permit sales pursuant to the Securities Act (including Rule 144
thereunder). Accordingly, the undersigned understands that under the
Commission's rules, the undersigned may dispose of the Securities principally
only in "private placements" which are exempt from registration under the
Securities Act, in which event the transferee will acquire "restricted
securities" subject to the same limitations as in the hands of the undersigned.
Consequently, the undersigned understands that the undersigned must bear the
economic risks of the investment in the Securities for an indefinite period of
time.

 

 4 



 

(iii)         The undersigned agrees: (A) that the undersigned will not sell,
assign, pledge, give, transfer or otherwise dispose of the Securities or any
interest therein, or make any offer or attempt to do any of the foregoing,
except pursuant to a registration of the Securities under the Securities Act and
all applicable State Securities Laws, or in a transaction which is exempt from
the registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Securities will bear
a legend making reference to the foregoing restrictions; and (C) that the
Corporation and its affiliates shall not be required to give effect to any
purported transfer of such Securities except upon compliance with the foregoing
restrictions.

 

(iv)         The undersigned acknowledges that neither the Corporation nor any
other person offered to sell the Securities to it by means of any form of
general solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 

7.            Conditions to Obligations of the Corporation. The obligations of
the Corporation to sell the Securities are subject to the satisfaction at or
prior to the issuance of the Securities of the following conditions precedent:
the representations and warranties of the undersigned contained in Section 6
hereof shall be true and correct in all respects.

 

8.           Obligations Irrevocable. The obligations of the undersigned shall
be irrevocable.

 

9.           Legend. The certificates representing the Securities sold pursuant
to this Subscription Agreement will be imprinted with a legend in substantially
the following form:

 

"THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE CORPORATION HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS."

 

 5 





 

10.           Waiver, Amendment. Neither this Subscription Agreement nor any
provisions hereof shall be modified, changed, discharged or terminated except by
an instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

  

11.           Assignability. Neither this Subscription Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Corporation or the undersigned without the prior
written consent of the other party.

 



12.           Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

  

13.           Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
undersigned ("Proceedings"), the undersigned irrevocably submits to the
jurisdiction of the federal or state courts located in the Borough of Manhattan
in New York City, which submission shall be exclusive unless none of such courts
has lawful jurisdiction over such Proceedings.

  

14.           Governing Law. This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York.

 

15.           Section and Other Headings. The section and other headings
contained in this Subscription Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Subscription Agreement.

 

16.            Counterparts. This Subscription Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which together shall be deemed to be one and
the same agreement.

 

17.           Notices. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):

  

 



Ifto the Corporation: Canadian Cannabis Corp.   100 Rutherford Road South
Brampton ON L6W2J2 Canada   E-mail:  sfrisch@cdncannabis.com
Attention: Comptroller

 



with a copy to: Thrasher Liss& Smith LLC   Five Concourse Parkway, NE, Suite
2600
Atlanta, Georgia 30328 USA  

Facsimile: (404) 760-0225

E-mail: gthrasher@tlslaw.com
Attention: H. Grady Thrasher, IV, Esq.

    Ifto the Purchaser: Richard Wachsberg, at the address set forth on the
signature page.

 



 6 





 

18.           Binding Effect. The provisions of this Subscription Agreement
shall be binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

19.           Survival. All representations, warranties and covenants contained
in this Subscription Agreement shall survive (i) the acceptance of the
subscription by the Corporation and the issuance of the Securities by the
Corporation, (ii) changes in the transactions, documents and instruments which
are not material or which are to the benefit of the undersigned and (iii) the
death or disability of the undersigned.

  

20.           Notification of Changes. The undersigned hereby covenants and
agrees to notify the Corporation upon the occurrence of any event prior to the
issuance of the Securities by the Corporation pursuant to this Subscription
Agreement which would cause any representation, warranty, or covenant of the
undersigned contained in this Subscription Agreement to be false or incorrect.

 

21.           Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

 7 





 

(Signature Page for Subscription Agreement)

 

 IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this 10th day of November, 2014.

 

PURCHASER:       By: /s/ Richard Wachsberg     Richard Wachsberg  



 

Following information to be completed by all Subscribers:

 

Address:   Aggregate Subscription Amount: 1 Apollo Place   Toronto,  M3J 0H2 US
$150,000 Tel:        416 758-3712   Email:    Richard@Apollocorp.com  







 



The offer to purchase Securities as set forth above is confirmed and accepted by
the Corporation as to 100,000 shares of common stock and the A Warrants, B
Warrants and C Warrants.

 

  CANADIAN CANNABIS CORP.       By:/s/ Benjamin Ward    Benjamin Ward, President

 



 8 



 

APPENDIX A

 

CONSIDERATION TO BE DELIVERED  

 

Securities to Be Acquired   Aggregate Purchase Price to be Paid       100,000
shares of common stock and the A    US$150,000 Warrants, B Warrants and C
Warrants    



 



A-1



 

CERTIFICATE OF
CANADIAN INVESTOR

 

In addition to the covenants, representations and warranties contained in the
Subscription Agreement, to which this Appendix B - Certificate of Canadian
Investor is attached, the undersigned (the "Purchaser") covenants, represents
and warrants to the Corporation that the Purchaser either (i) qualifies under
Category 1 - Accredited Investor as an "accredited investor" as defined in
NI-45-106 and has checked the appropriate box below, or (ii) qualifies under
Category 2 - Minimum $150,000 Investment and has checked the appropriate box
below.

 

1Accredited Investor

 

    _______ (a) a Canadian financial institution, or a Schedule III bank;

 

    _______(b)the Business Development Bank of Canada incorporated under the
 Business Development Bank of Canada Act (Canada);

 

    _______(c)a subsidiary of any person referred to in paragraphs (a) or (b),
if the person owns all of the voting securities of the subsidiary, except the
voting securities required by law to be owned by directors of that subsidiary;

 

    _______(d)a person registered under the securities legislation of a
jurisdiction of Canada as an adviser or dealer, other than a person registered
solely as a limited market dealer under one or both of the Securities Act
(Ontario) or the Securities Act (Newfoundland and Labrador);

 

    _______(e)an individual registered or formerly registered under the
securities legislation of a jurisdiction of Canada as a representative of a
person referred to in paragraph (d);

 

    _______(f)the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly owned entity of the Government of Canada or a
jurisdiction of Canada;

 

    _______(g)a municipality, public board or commission in Canada or a
metropolitan community, school board, the Comite de gestion de la taxescolaire
de l’ile de Montreal or an inter municipal management board in Quebec;

  

    _______(h)a national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or an agency of that government;

 



 B-3 



 

    _______(i)a pension fund that is regulated by either the Office of the
Superintendent of Financial Institutions (Canada) or a pension commission or
similar regulatory authority of a jurisdiction of Canada;

 

    _______ (j) an individual who, either alone or with a spouse, beneficially
owns, directly or indirectly, financial assets having an aggregate realizable
value that before taxes, but net of any related liabilities, exceeds $1,000,000;

 

    _______  (k) an individual whose net income before taxes exceeded $200,000
in each of the two most recent calendar years or whose net income before taxes
combined with that of a spouse exceeded $300,000 in each of the two most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level reasonably expects to exceed that net income level in the current
calendar year;in the current calendar year;

  

     _______ (l) an individual who, either alone or with a spouse, has net
assets of at least $5,000,000;

 

     _______ (m) a person, other than an individual or investment fund, that has
net assets of at least $5,000,000 as shown on its most recently prepared
financial statements;

 

    _______(n)an investment fund that distributes or has distributed its
securities only to:

 

(i) a person that is or, .was an accredited investor at the time of the
distribution;·

 

(ii)a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 of NI 45-106 [Minimum amount investment], or 2.19 of NI
45-106 [Additional investment in investmentfunds ], or

 

(iii)a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106 [Investment fund reinvestment];

 

     _______ (o) an investment fund that distributes or has distributed
securities under a prospectus in a jurisdiction of Canada for which the
regulator, or, in Quebec, the securities regulatory authority has issued a
receipt;

 



 B-4 



 

    _______(p)a trust company or trust corporation registered or authorized to
carry on business under the Trust and Loan Companies Act (Canada) or under
comparable legislation in a jurisdiction of Canada or a foreign jurisdiction,
acting on behalf of a fully managed account managed by the trust company or
trust corporation, as the case may be;

 

    _______(q)a person acting on behalf of a fully managed account managed by
that person, if that person:

 

(i)is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and

 

(ii)in Ontario, is purchasing a security that is not a security of an investment
fund;

 

    _______(r)a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded;

 

    _______(s)an entity organized in a foreign jurisdiction that is analogous to
any of the entities referred to in paragraphs (a) to (d) or paragraph (i) in
form and function;

 

    _______(t)a person in respect of which all of the owners of interests,
direct, indirect or beneficial, except the voting securities required by law to
be owned by directors, are persons that are accredited investors;

 



    _______(u)an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser;

 

    _______(v)a person that is recognized or designated by the securities
regulatory authority or, except in Ontario and Quebec, the regulator as:

 

(i)an accredited investor, or

 

(ii)an exempt purchaser in Alberta or British Columbia;

 

2Minimum $150,000 Investment

  

  (a) Purchasing securities having an acquisition cost of not less than $150,000
paid in cash and was not created or used solely to purchase securities in
reliance on the exemption from the dealer registration requirement or prospectus
requirement available under section 2.10 of NI 45-106;





 

See related definitions and signature block beginning on following page.

 



 B-5 



 

Definitions:

 

"Canadian financial institution" means

 

(a)an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act, or

 

(b)a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union caissepopulaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;

 

"EVCC" means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia), R.S.B.C. 1996 c. 112, and whose business
objective is making multiple investments;

 

"financial assets" means

 

(a)cash,

 

(b)securities, or

 

(c)a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 

"fully managed account" means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;

 

"investment fund" means a mutual fund or a non-redeemable investment fund, and,
for greater certainty in British Columbia, includes an EVCC and a VCC;

 

"person" includes

 

(a)an individual,

 

  (b) a corporation,

 

(c)a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not, and

 

(d)an individual or other person in that person's capacity as a trustee,
executor, administrator or personal or other legal representative;

 

"related liabilities" means

 

(a)liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or

 

(b)liabilities that are secured by financial assets;

 

"Schedule III bank" means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 



 B-6 



 

"spouse" means, an individual who,

 

(a)is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual, or

 

(b)is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender; or

 

(c)in Alberta, is an individual referred to in paragraph (a) or (b), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta);

 

"subsidiary" means in issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

 

"VCC" means a venture capital corporation registered under Part I of the Small
Business Venture Capital Act (British Columbia), R.S.B.C. 1996 c. 429, whose
business objective is making multiple investments.

 

The representations, warranties, statements and certification made in this
Certificate are true and accurate as of the date of this Certificate and will be
true and accurate as of the date set forth below. If any such representation,
warranty, statement or certification becomes untrue or inaccurate prior to the
date set forth below, the undersigned Purchaser shall give the Corporation
immediate written notice thereof.

 

The Purchaser acknowledges that the Corporation will be relying on this
Certificate in connection with the Subscription Agreement.

 

The statements made on this certificate are true.

 

EXECUTED by the Purchaser at this 10th day of November, 2014.

 



/s/ Richard Wachsberg   Signature       Richard Wachsberg   Print name      
Daxiaco Canada   Jurisdiction of Residence  

 

 B-7 





 

EXHIBIT A

 

WARRANT FORM 

 

Attached. 



 


 



 



 

 

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CANADIAN CANABIS CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

  Right to Purchase 200,000 shares of Common Stock of Canadian Cannabis Corp.
 (subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

No. 2014-10A Issue Date as of: November 10, 2014    



Canadian Cannabis Corp., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, Richard
Wachsberg (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company at any time after the issue date until 5:00 p.m.,
E.S.T on the fifth (5th) anniversary after the issue date (the “Expiration
Date”), 200,000 fully paid and non-assessable shares of Common Stock at $1.50
per share amount (the “Exercise Price,” subject to any adjustment herein). The
number and character of such shares of Common Stock and the exercise price are
subject to adjustment as provided herein. This Warrant may be represented by one
or more certificates (each a “Warrant Certificate”), each of which shall be
deemed to incorporate by reference, be subject to and be governed by the terms
of this Warrant.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a)The term “Average Trading Price” means, as of any particular date: (a) the
volume weighted average of the closing sales prices of the Common Stock for such
day on all domestic securities exchanges on which the Common Stock may at the
time be listed; (b) if there have been no sales of the Common Stock on any such
exchange on any such day, the average of the highest bid and lowest asked prices
for the Common Stock on all such exchanges at the end of such day; (c) if on any
such day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which "Average Trading Price" is being determined; provided, that if
the Common Stock is listed on any domestic securities exchange, the term
"Business Day" as used in this sentence means Business Days on which such
exchange is open for trading. If at any time the Common Stock is not listed on
any domestic securities exchange or quoted on the OTC Bulletin Board, the Pink
OTC Markets or similar quotation system or association, the "Average Trading
Price" of the Common Stock shall be the fair market value per share as
determined jointly by the Board and the Holder.

(b)The term “Company” shall include Canadian Cannabis Corp. and any corporation
which shall succeed or assume the obligations of Canadian Cannabis Corp.
hereunder.

(c)The term “Common Stock” includes (a) the Company’s Common Stock, $ 0.000001
par value per share, and (b) any other securities into which or for which any of
the securities described in (a) may be converted or exchanged pursuant to a plan
of recapitalization, reorganization, merger, sale of assets or otherwise. The
term “other securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other person (corporate or otherwise) which the
holder of the Warrant at any time shall be entitled to receive, or shall have
received, on the exercise of the Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.



1 

 

 

(d)The term “Exercise Date” means the date upon which the Company receives
actual notice of the Holder’s exercise of some or all of this Warrant and
payment of the Exercise Price in cash or immediately available funds. If the
notice of exercise and the payment are received on different days, the Exercise
Date shall be the latter date.

(e)The term “Warrant” means this Common Stock Purchase Warrant.

1.                   Exercise of Warrant.

1.1.              Number of Shares Issuable upon Exercise. Subject to the terms
and conditions hereof, from and after the issue date through and including the
Expiration Date, the Holder hereof shall be entitled to receive, upon full
exercise of this Warrant, Two Hundred Thousand (200,000) shares of Common Stock
of the Company.

1.2.              Full Exercise. This Warrant may be exercised in full by the
Holder hereof by delivery of an original or facsimile copy of the form of
subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and surrender of the original Warrant Certificate within
four (4) days of exercise, to the Company at its principal office, accompanied
by payment, in cash, wire transfer or by certified or official bank check
payable to the order of the Company, in the amount obtained by multiplying the
number of shares of Common Stock for which this Warrant is then exercisable by
the Exercise Price.

1.3.              Partial Exercise. This Warrant may be exercised in part (but
not for a fractional share) by surrender of one or more Warrant certificates in
the manner and at the place provided in subsection 1.2 except that the amount
payable by the Holder on such partial exercise shall be the amount obtained by
multiplying (a) the number of whole shares of Common Stock designated by the
Holder in the Subscription Form by (b) the Exercise Price. On any such partial
exercise, the Company, at its expense, will forthwith issue and deliver to or
upon the order of the Holder hereof a new Warrant of like tenor, in the name of
the Holder hereof or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may request, the whole number of shares of Common
Stock for which such Warrant may still be exercised.

1.4.              Company Acknowledgment. The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.

1.5.              Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder hereof as the record owner of such
shares as of the close of business on the date on which this Warrant shall have
been surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) business days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder hereof, or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and nonassessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise.

1.6.              Agreement to Comply with the Securities Act; Legend. The
Holder, by acceptance of this Warrant, agrees to comply in all respects with the
restrictive legend requirements set forth on the face of this Warrant and
further agrees that such Holder shall not offer, sell or otherwise dispose of
this Warrant, any related Warrant Certificate, or any Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended. This Warrant, related
Warrant Certificates, and all Common Stock issued upon exercise of this Warrant
(unless registered under the Securities Act) shall be stamped or imprinted with
a legend in substantially the following form:



2 

 

 

“The securities represented by this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or under the
provisions of any state securities laws, but have been acquired by the
registered holder hereof for purposes of investment and in reliance on statutory
exemptions under the Securities Act and under all applicable state securities
laws (including, without limitation, those of the State of Delaware). The
securities may not be sold, pledged, transferred or assigned except pursuant to
an effective registration statement under the Securities Act and under
applicable state securities laws, or in a transaction which is exempt from
registration under the provisions of the Securities Act and under provisions of
applicable state securities laws; and in the case of an exemption, only if the
Company has received an opinion of counsel that such transaction does not
require registration of the securities, which opinion and which counsel shall be
satisfactory to the Company in its sole discretion.”

2.                   Adjustment for Reorganization, Consolidation, Merger, etc.

2.1.              Reorganization, Consolidation, Merger, etc. In case at any
time or from time to time, the Company shall (a) effect a reorganization,
(b) consolidate with or merge into any other person or (c) transfer all or
substantially all of its properties or assets to any other person under any plan
or arrangement contemplating the dissolution of the Company, then, in each such
case, as a condition to the consummation of such a transaction, proper and
adequate provision shall be made by the Company whereby the Holder of this
Warrant, on the exercise hereof as provided in Section 1, at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall receive, in lieu of the
Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 3.

2.2.              Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable in accordance with Section 2.1 by the Holder of the
Warrants upon their exercise after the effective date of such dissolution
pursuant to this Section 2 to a bank or trust company (a “Trustee”), as trustee
for the Holder of the Warrants.

2.3.              Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 2, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 3. In the event this Warrant does not continue in full force
and effect after the consummation of a transaction described in Section 2.2,
then only in such event will the Company’s securities and property (including
cash, where applicable) receivable by the Holder of the Warrants be delivered to
the Trustee as contemplated by Section 2.2.

3.                   Extraordinary Events Regarding Common Stock. In the event
that the Company shall (a) issue additional shares of the Common Stock as a
dividend or other distribution on outstanding Common Stock, (b) subdivide its
outstanding shares of Common Stock, or (c) combine its outstanding shares of the
Common Stock into a smaller number of shares of the Common Stock, then, in each
such event, the Average Trading Price shall, simultaneously with the happening
of such event, be adjusted by multiplying the then Average Trading Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such event and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
event, and the product so obtained shall thereafter be the Average Trading Price
then in effect. The Average Trading Price, as so adjusted, shall be readjusted
in the same manner upon the happening of any successive event or events
described herein in this Section 3. The number of shares of Common Stock that
the Holder of this Warrant shall thereafter, on the exercise hereof as provided
in Section 1, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 3) be issuable on such exercise by a fraction of
which (a) the numerator is the Average Trading Price that would otherwise (but
for the provisions of this Section 3) be in effect, and (b) the denominator is
the Average Trading Price in effect on the date of such exercise.



3 

 

 

4.                   Certificate as to Adjustments. In each case of any
adjustment or readjustment in the shares of Common Stock (or Other Securities)
issuable on the exercise of the Warrants, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Exercise and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder of the
Warrant.

5.                   Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements. The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrants, all shares of
Common Stock (or Other Securities) from time to time issuable on the exercise of
the Warrant. This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company’s Common Stock.

6.                   Assignment; Exchange of Warrant. Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”). On the
surrender for exchange of this Warrant, with the Transferor’s endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company at its expense, twice, only, but with payment by the
Transferor of any applicable transfer taxes, will issue and deliver to or on the
order of the Transferor thereof a new Warrant or Warrants of like tenor, in the
name of the Transferor and/or the transferee(s) specified in such Transferor
Endorsement Form (each a “Transferee”), calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant so surrendered by the Transferor. No such transfers shall
result in a public distribution of the Warrant.

7.                   Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any Warrant Certificate, and, in the case of any such loss,
theft or destruction of this Warrant or any Warrant Certificate, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant or any Warrant Certificate, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.

8.                   Transfer on the Company’s Books. Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.

9.                   Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur or (c) upon actual
reciept after deposited in the mail if delivered pursuant to subsection (ii)
above. The addresses for such communications shall be: (i) if to the Company to:
Canadian Cannabis Corp., 100 Rutherford Road, S Brampton, Ontario, Canada, Attn:
Benjamin Ward (ii) if to the Holder, to Richard Wachsberg,
__________________________________.

4 

 



10.                Agreement Not a Contract of Employment or Other Relationship.
This Warrant is not a contract of employment or other relationship, and if
Holder acts as a consultant (or employee) or any other relationship of the
Holder with the Company or any of its subsidiaries or affiliates shall not be
affected in any way by this Warrant except as specifically provided herein. The
execution of this Warrant shall not be construed as conferring any legal rights
upon the Holder for the continuation of any relationship with the Company or any
of its subsidiaries or affiliates, nor shall it interfere with the right of the
Company or any of its subsidiaries or affiliates to treat the Holder without
regard to the effect which such treatment might have upon him as a Holder.

11.                Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Warrant is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

 

12. No Strict Construction. This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

 

13. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of Delaware, USA. The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.

 

SIGNATURE PAGE FOLLOWS

 



5 

 



 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

  CANADIAN CANNABIS CORP.       By:      Benjamin Ward, President


 

Witness:

 

 

6 

 

 



Exhibit A

 

FORM OF SUBSCRIPTION

(to be signed only on exercise of Warrant)

To: Canadian Cannabis Corp.

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase:

 

________ shares of the Common Stock covered by such Warrant;

 

The undersigned herewith makes payment of the full amount for such shares at the
Exercise Price per share provided for in such Warrant. Such payment takes the
form of:

 

$__________ in lawful money of the United States; and

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
________________________________________________________________________________________________

Number of Shares of Common Stock Beneficially Owned on the date of exercise:
____________________

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.



 

     

Dated:___________________

 

 (Signature must conform to name of holder as specified on the face of the
Warrant)

 



                (Address)

 

 

 

7 

 



 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Canadian Cannabis Corp. to which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Canadian
Cannabis Corp. with full power of substitution in the premises.



Transferees Percentage Transferred Number Transferred                  

 



Dated: ______________, ___________   (Signature must conform to name of holder
as specified on the face of the warrant)                   Signed in the
presence of:                 (Name)   (address)             ACCEPTED AND AGREED:
    [TRANSFEREE]                 (Name)   (address)            



 

 

8 

 

 





 

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CANADIAN CANABIS CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

  Right to Purchase 400,000 shares of Common Stock of Canadian Cannabis Corp.
 (subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

No. 2014-10B Issue Date as of: November 10, 2014    

 

Canadian Cannabis Corp., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, Richard
Wachsberg (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company at any time after the issue date until 5:00 p.m.,
E.S.T on the fifth (5th) anniversary after the issue date (the “Expiration
Date”), 400,000 fully paid and non-assessable shares of Common Stock at a per
share amount equal to the Calculated Price (as defined herein) and 400,000
additional warrants pursuant to the warrant agreement attached hereto as Exhibit
C (the “C Warrants”). The number and character of such shares of Common Stock
and the Calculated Price are subject to adjustment as provided herein. This
Warrant may be represented by one or more certificates (each a “Warrant
Certificate”), each of which shall be deemed to incorporate by reference, be
subject to and be governed by the terms of this Warrant.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a)The term “Average Trading Price” means, as of any particular date: (a) the
volume weighted average of the closing sales prices of the Common Stock for such
day on all domestic securities exchanges on which the Common Stock may at the
time be listed; (b) if there have been no sales of the Common Stock on any such
exchange on any such day, the average of the highest bid and lowest asked prices
for the Common Stock on all such exchanges at the end of such day; (c) if on any
such day the Common Stock is not listed on a domestic securities exchange, the
closing sales price of the Common Stock as quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association for such day; or (d)
if there have been no sales of the Common Stock on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association on such day, the
average of the highest bid and lowest asked prices for the Common Stock quoted
on the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association at the end of such day; in each case, averaged over twenty (20)
consecutive Business Days ending on the Business Day immediately prior to the
day as of which "Average Trading Price" is being determined; provided, that if
the Common Stock is listed on any domestic securities exchange, the term
"Business Day" as used in this sentence means Business Days on which such
exchange is open for trading. If at any time the Common Stock is not listed on
any domestic securities exchange or quoted on the OTC Bulletin Board, the Pink
OTC Markets or similar quotation system or association, the "Average Trading
Price" of the Common Stock shall be the fair market value per share as
determined jointly by the Board and the Holder.

(b)The term “Calculated Price” means 100% of Average Trading Price on the
Exercise Date.

(c)The term “Company” shall include Canadian Cannabis Corp. and any corporation
which shall succeed or assume the obligations of Canadian Cannabis Corp.
hereunder.

 



1 

 

 

 

(d)The term “Common Stock” includes (a) the Company’s Common Stock, $ 0.000001
par value per share, and (b) any other securities into which or for which any of
the securities described in (a) may be converted or exchanged pursuant to a plan
of recapitalization, reorganization, merger, sale of assets or otherwise. The
term “other securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other person (corporate or otherwise) which the
holder of the Warrant at any time shall be entitled to receive, or shall have
received, on the exercise of the Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.



(e)The term “Exercise Date” means the date upon which the Company receives
actual notice of the Holder’s exercise of some or all of this Warrant and
payment of the Calculated Price in cash or immediately available funds. If the
notice of exercise and the payment are received on different days, the Exercise
Date shall be the latter date.



(f)The term “Warrant” means this Common Stock Purchase Warrant.



1.                   Exercise of Warrant.

1.1.              Number of Shares Issuable upon Exercise. Subject to the terms
and conditions hereof, from and after the issue date through and including the
Expiration Date, the Holder hereof shall be entitled to receive, upon full
exercise of this Warrant, Eight Hundred Thousand (800,000) shares of Common
Stock of the Company.

1.2.              Full Exercise. This Warrant may be exercised in full by the
Holder hereof by delivery of an original or facsimile copy of the form of
subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and surrender of the original Warrant Certificate within
four (4) days of exercise, to the Company at its principal office, accompanied
by payment, in cash, wire transfer or by certified or official bank check
payable to the order of the Company, in the amount obtained by multiplying the
number of shares of Common Stock for which this Warrant is then exercisable by
the Calculated Price then in effect.

On any such full exercise, the Company, at its expense, will forthwith issue and
deliver to or upon the order of the Holder hereof a C Warrant in the form of
Exhibit C permitting the Holder to purchase the same number of Shares as the
number of Shares exercised at a price equal to the Calculated Price used in such
full exercise.

1.3.              Partial Exercise. This Warrant may be exercised in part (but
for not less than 10,000 shares) by surrender of one or more Warrant
certificates in the manner and at the place provided in subsection 1.2 except
that the amount payable by the Holder on such partial exercise shall be the
amount obtained by multiplying (a) the number of whole shares of Common Stock
designated by the Holder in the Subscription Form by (b) the Calculated Price
then in effect. On any such partial exercise, the Company, at its expense, will
forthwith issue and deliver to or upon the order of the Holder hereof

(a)                 a new Warrant of like tenor, in the name of the Holder
hereof or as such Holder (upon payment by such Holder of any applicable transfer
taxes) may request, the whole number of shares of Common Stock for which such
Warrant may still be exercised; and

(b)                 a C Warrant in the form of Exhibit C permitting the Holder
to purchase the same number of Shares as the number of Shares partially
exercised at a price equal to the Calculated Price used in such partial
exercise.

1.4.              Company Acknowledgment. The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.

1.5.              Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder hereof as the record owner of such
shares as of the close of business on the date on which this Warrant shall have
been surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) business days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder hereof, or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and nonassessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise.



2 

 

 

1.6.              Agreement to Comply with the Securities Act; Legend. The
Holder, by acceptance of this Warrant, agrees to comply in all respects with the
restrictive legend requirements set forth on the face of this Warrant and
further agrees that such Holder shall not offer, sell or otherwise dispose of
this Warrant, any related Warrant Certificate, or any Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended. This Warrant, related
Warrant Certificates, and all Common Stock issued upon exercise of this Warrant
(unless registered under the Securities Act) shall be stamped or imprinted with
a legend in substantially the following form:

“The securities represented by this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or under the
provisions of any state securities laws, but have been acquired by the
registered holder hereof for purposes of investment and in reliance on statutory
exemptions under the Securities Act and under all applicable state securities
laws (including, without limitation, those of the State of Delaware). The
securities may not be sold, pledged, transferred or assigned except pursuant to
an effective registration statement under the Securities Act and under
applicable state securities laws, or in a transaction which is exempt from
registration under the provisions of the Securities Act and under provisions of
applicable state securities laws; and in the case of an exemption, only if the
Company has received an opinion of counsel that such transaction does not
require registration of the securities, which opinion and which counsel shall be
satisfactory to the Company in its sole discretion.”

2.                   Adjustment for Reorganization, Consolidation, Merger, etc.

2.1.              Reorganization, Consolidation, Merger, etc. In case at any
time or from time to time, the Company shall (a) effect a reorganization,
(b) consolidate with or merge into any other person or (c) transfer all or
substantially all of its properties or assets to any other person under any plan
or arrangement contemplating the dissolution of the Company, then, in each such
case, as a condition to the consummation of such a transaction, proper and
adequate provision shall be made by the Company whereby the Holder of this
Warrant, on the exercise hereof as provided in Section 1, at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall receive, in lieu of the
Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 3.

2.2.              Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable in accordance with Section 2.1 by the Holder of the
Warrants upon their exercise after the effective date of such dissolution
pursuant to this Section 2 to a bank or trust company (a “Trustee”), as trustee
for the Holder of the Warrants.

2.3.              Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 2, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 3. In the event this Warrant does not continue in full force
and effect after the consummation of a transaction described in Section 2.2,
then only in such event will the Company’s securities and property (including
cash, where applicable) receivable by the Holder of the Warrants be delivered to
the Trustee as contemplated by Section 2.2.

3 

 



3.                   Extraordinary Events Regarding Common Stock. In the event
that the Company shall (a) issue additional shares of the Common Stock as a
dividend or other distribution on outstanding Common Stock, (b) subdivide its
outstanding shares of Common Stock, or (c) combine its outstanding shares of the
Common Stock into a smaller number of shares of the Common Stock, then, in each
such event, the Average Trading Price shall, simultaneously with the happening
of such event, be adjusted by multiplying the then Average Trading Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such event and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
event, and the product so obtained shall thereafter be the Average Trading Price
then in effect. The Average Trading Price, as so adjusted, shall be readjusted
in the same manner upon the happening of any successive event or events
described herein in this Section 3. The number of shares of Common Stock that
the Holder of this Warrant shall thereafter, on the exercise hereof as provided
in Section 1, be entitled to receive shall be adjusted to a number determined by
multiplying the number of shares of Common Stock that would otherwise (but for
the provisions of this Section 3) be issuable on such exercise by a fraction of
which (a) the numerator is the Average Trading Price that would otherwise (but
for the provisions of this Section 3) be in effect, and (b) the denominator is
the Average Trading Price in effect on the date of such exercise.

4.                   Certificate as to Adjustments. In each case of any
adjustment or readjustment in the shares of Common Stock (or Other Securities)
issuable on the exercise of the Warrants, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Calculated Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will forthwith mail a copy of each such certificate to the
Holder of the Warrant.

5.                   Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements. The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrants, all shares of
Common Stock (or Other Securities) from time to time issuable on the exercise of
the Warrant. This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company’s Common Stock.

6.                   Assignment; Exchange of Warrant. Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”). On the
surrender for exchange of this Warrant, with the Transferor’s endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company at its expense, twice, only, but with payment by the
Transferor of any applicable transfer taxes, will issue and deliver to or on the
order of the Transferor thereof a new Warrant or Warrants of like tenor, in the
name of the Transferor and/or the transferee(s) specified in such Transferor
Endorsement Form (each a “Transferee”), calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant so surrendered by the Transferor. No such transfers shall
result in a public distribution of the Warrant.

7.                   Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any Warrant Certificate, and, in the case of any such loss,
theft or destruction of this Warrant or any Warrant Certificate, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant or any Warrant Certificate, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.

4 

 

 

8.                   Transfer on the Company’s Books. Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.

9.                   Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur or (c) upon actual
reciept after deposited in the mail if delivered pursuant to subsection (ii)
above. The addresses for such communications shall be: (i) if to the Company to:
Canadian Cannabis Corp., 100 Rutherford Road, S Brampton, Ontario, Canada, Attn:
Benjamin Ward (ii) if to the Holder, to Richard Wachsberg,
__________________________________.

10.                Agreement Not a Contract of Employment or Other Relationship.
This Warrant is not a contract of employment or other relationship, and if
Holder acts as a consultant (or employee) or any other relationship of the
Holder with the Company or any of its subsidiaries or affiliates shall not be
affected in any way by this Warrant except as specifically provided herein. The
execution of this Warrant shall not be construed as conferring any legal rights
upon the Holder for the continuation of any relationship with the Company or any
of its subsidiaries or affiliates, nor shall it interfere with the right of the
Company or any of its subsidiaries or affiliates to treat the Holder without
regard to the effect which such treatment might have upon him as a Holder.

11.                Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Warrant is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

 

12. No Strict Construction. This Warrant shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

 

13. Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be construed and enforced in accordance with and
governed by the laws of Delaware, USA. The headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.

 

SIGNATURE PAGE FOLLOWS

 



5 

 



 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.



  CANADIAN CANNABIS CORP.       By:      Benjamin Ward, President


 

Witness:

 

 

6 

 

 

Exhibit A

 

FORM OF SUBSCRIPTION

(to be signed only on exercise of Warrant)

To: Canadian Cannabis Corp.

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase:

 

________ shares of the Common Stock covered by such Warrant;

 

The undersigned herewith makes payment of the full Calculated Price for such
shares at the Calculated Price per share provided for in such Warrant. Such
payment takes the form of:

 

$__________ in lawful money of the United States; and

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
________________________________________________________________________________________________

Number of Shares of Common Stock Beneficially Owned on the date of exercise:
____________________

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.

 



     

Dated:___________________

 

 (Signature must conform to name of holder as specified on the face of the
Warrant)

 



                (Address)



  

 



7 

 

  

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Canadian Cannabis Corp. to which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Canadian
Cannabis Corp. with full power of substitution in the premises.



Transferees Percentage Transferred Number Transferred                  



 



Dated: ______________, ___________   (Signature must conform to name of holder
as specified on the face of the warrant)                   Signed in the
presence of:                 (Name)   (address)             ACCEPTED AND AGREED:
    [TRANSFEREE]                 (Name)   (address)            



 



 

8 

 

 

Exhibit C

 

FORM OF C WARRANT

(To be issued only on the full or partial exercise of Warrant)

 

9 



 

 



Exhibit 10.1.4

 

THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CANADIAN CANABIS CORP. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

  Right to Purchase 400,000 shares of Common Stock of Canadian Cannabis Corp.
 (subject to adjustment as provided herein)

 

COMMON STOCK PURCHASE WARRANT

No.  2014-10C Issue Date as of:

 

Canadian Cannabis Corp., a corporation organized under the laws of the State of
Delaware (the “Company”), hereby certifies that, for value received, Richard
Wachsberg (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company at any time after the issue date until 5:00 p.m.,
E.S.T on the fifth (5th) anniversary after the issue date (the “Expiration
Date”), 400,000 fully paid and non-assessable shares of Common Stock at $3.00
per share (the “Exercise Price,” subject to any adjustment herein ). The number
and character of such shares of Common Stock and the Exercise Price are subject
to adjustment as provided herein. This Warrant may be represented by one or more
certificates (each a “Warrant Certificate”), each of which shall be deemed to
incorporate by reference, be subject to and be governed by the terms of this
Warrant.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a)The term “Exercise Price” has the meaning set forth in the first paragraph.

(b)The term “Company” shall include Canadian Cannabis Corp. and any corporation
which shall succeed or assume the obligations of Canadian Cannabis Corp.
hereunder.

(c)The term “Common Stock” includes (a) the Company’s Common Stock, $ 0.000001
par value per share, and (b) any other securities into which or for which any of
the securities described in (a) may be converted or exchanged pursuant to a plan
of recapitalization, reorganization, merger, sale of assets or otherwise. The
term “other securities” refers to any stock (other than Common Stock) and other
securities of the Company or any other person (corporate or otherwise) which the
holder of the Warrant at any time shall be entitled to receive, or shall have
received, on the exercise of the Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.

(d)The term “Exercise Date” means the date upon which the Company receives
actual notice of the Holder’s exercise of some or all of this Warrant and
payment of the Exercise Price in cash or immediately available funds. If the
notice of exercise and the payment are received on different days, the Exercise
Date shall be the latter date.

(e)The term “Warrant” means this Common Stock Purchase Warrant.

1.                   Exercise of Warrant.

1.1.              Number of Shares Issuable upon Exercise. Subject to the terms
and conditions hereof, from and after the issue date through and including the
Expiration Date, the Holder hereof shall be entitled to receive, upon full
exercise of this Warrant, Four Hundred Thousand (400,000) shares of Common Stock
of the Company.

1.2.              Full Exercise. This Warrant may be exercised in full by the
Holder hereof by delivery of an original or facsimile copy of the form of
subscription attached as Exhibit A hereto (the “Subscription Form”) duly
executed by such Holder and surrender of the original Warrant Certificate within
four (4) days of exercise, to the Company at its principal office, accompanied
by payment, in cash, wire transfer or by certified or official bank check
payable to the order of the Company, in the amount obtained by multiplying the
number of shares of Common Stock for which this Warrant is then exercisable by
the Exercise Price.

 

 



1.3.              Partial Exercise. This Warrant may be exercised in part (but
for not less than 10,000 shares) by surrender of one or more Warrant
certificates in the manner and at the place provided in subsection 1.2 except
that the amount payable by the Holder on such partial exercise shall be the
amount obtained by multiplying (a) the number of whole shares of Common Stock
designated by the Holder in the Subscription Form by (b) the Exercise Price. On
any such partial exercise, the Company, at its expense, will forthwith issue and
deliver to or upon the order of the Holder hereof a new Warrant of like tenor,
in the name of the Holder hereof or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may request, the whole number of shares of
Common Stock for which such Warrant may still be exercised; and

1.4.              Company Acknowledgment. The Company will, at the time of the
exercise of the Warrant, upon the request of the Holder hereof acknowledge in
writing its continuing obligation to afford to such Holder any rights to which
such Holder shall continue to be entitled after such exercise in accordance with
the provisions of this Warrant. If the Holder shall fail to make any such
request, such failure shall not affect the continuing obligation of the Company
to afford to such Holder any such rights.

1.5.              Delivery of Stock Certificates, etc. on Exercise. The Company
agrees that the shares of Common Stock purchased upon exercise of this Warrant
shall be deemed to be issued to the Holder hereof as the record owner of such
shares as of the close of business on the date on which this Warrant shall have
been surrendered and payment made for such shares as aforesaid. As soon as
practicable after the exercise of this Warrant in full or in part, and in any
event within three (3) business days thereafter, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the Holder hereof, or as such Holder
(upon payment by such Holder of any applicable transfer taxes) may direct in
compliance with applicable securities laws, a certificate or certificates for
the number of duly and validly issued, fully paid and nonassessable shares of
Common Stock (or Other Securities) to which such Holder shall be entitled on
such exercise.

1.6.              Agreement to Comply with the Securities Act; Legend. The
Holder, by acceptance of this Warrant, agrees to comply in all respects with the
restrictive legend requirements set forth on the face of this Warrant and
further agrees that such Holder shall not offer, sell or otherwise dispose of
this Warrant, any related Warrant Certificate, or any Common Stock to be issued
upon exercise hereof except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended. This Warrant, related
Warrant Certificates, and all Common Stock issued upon exercise of this Warrant
(unless registered under the Securities Act) shall be stamped or imprinted with
a legend in substantially the following form:

“The securities represented by this Warrant have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or under the
provisions of any state securities laws, but have been acquired by the
registered holder hereof for purposes of investment and in reliance on statutory
exemptions under the Securities Act and under all applicable state securities
laws (including, without limitation, those of the State of Delaware). The
securities may not be sold, pledged, transferred or assigned except pursuant to
an effective registration statement under the Securities Act and under
applicable state securities laws, or in a transaction which is exempt from
registration under the provisions of the Securities Act and under provisions of
applicable state securities laws; and in the case of an exemption, only if the
Company has received an opinion of counsel that such transaction does not
require registration of the securities, which opinion and which counsel shall be
satisfactory to the Company in its sole discretion.”

2

 



2.                   Adjustment for Reorganization, Consolidation, Merger, etc.

2.1.              Reorganization, Consolidation, Merger, etc. In case at any
time or from time to time, the Company shall (a) effect a reorganization,
(b) consolidate with or merge into any other person or (c) transfer all or
substantially all of its properties or assets to any other person under any plan
or arrangement contemplating the dissolution of the Company, then, in each such
case, as a condition to the consummation of such a transaction, proper and
adequate provision shall be made by the Company whereby the Holder of this
Warrant, on the exercise hereof as provided in Section 1, at any time after the
consummation of such reorganization, consolidation or merger or the effective
date of such dissolution, as the case may be, shall receive, in lieu of the
Common Stock (or Other Securities) issuable on such exercise prior to such
consummation or such effective date, the stock and other securities and property
(including cash) to which such Holder would have been entitled upon such
consummation or in connection with such dissolution, as the case may be, if such
Holder had so exercised this Warrant, immediately prior thereto, all subject to
further adjustment thereafter as provided in Section 3.

2.2.              Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable in accordance with Section 2.1 by the Holder of the
Warrants upon their exercise after the effective date of such dissolution
pursuant to this Section 2 to a bank or trust company (a “Trustee”), as trustee
for the Holder of the Warrants.

2.3.              Continuation of Terms. Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any transfer) referred to in
this Section 2, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the Other Securities and property receivable
on the exercise of this Warrant after the consummation of such reorganization,
consolidation or merger or the effective date of dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer of any Other
Securities, including, in the case of any such transfer, the person acquiring
all or substantially all of the properties or assets of the Company, whether or
not such person shall have expressly assumed the terms of this Warrant as
provided in Section 3. In the event this Warrant does not continue in full force
and effect after the consummation of a transaction described in Section 2.2,
then only in such event will the Company’s securities and property (including
cash, where applicable) receivable by the Holder of the Warrants be delivered to
the Trustee as contemplated by Section 2.2.

3.                   Extraordinary Events Regarding Common Stock. In the event
that the Company shall (a) issue additional shares of the Common Stock as a
dividend or other distribution on outstanding Common Stock, (b) subdivide its
outstanding shares of Common Stock, or (c) combine its outstanding shares of the
Common Stock into a smaller number of shares of the Common Stock, then, in each
such event, the Exercise Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Exercise Price then in effect. The
Exercise Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 3.
The number of shares of Common Stock that the Holder of this Warrant shall
thereafter, on the exercise hereof as provided in Section 1, be entitled to
receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 3) be issuable on such exercise by a fraction of which (a) the numerator
is the Exercise Price that would otherwise (but for the provisions of this
Section 3) be in effect, and (b) the denominator is the Exercise Price in effect
on the date of such exercise.

4.                   Certificate as to Adjustments. In each case of any
adjustment or readjustment in the shares of Common Stock (or Other Securities)
issuable on the exercise of the Warrants, the Company at its expense will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms of the
Warrant and prepare a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based, including a statement of (a) the consideration received or receivable by
the Company for any additional shares of Common Stock (or Other Securities)
issued or sold or deemed to have been issued or sold, (b) the number of shares
of Common Stock (or Other Securities) outstanding or deemed to be outstanding,
and (c) the Exercise Price and the number of shares of Common Stock to be
received upon exercise of this Warrant, in effect immediately prior to such
adjustment or readjustment and as adjusted or readjusted as provided in this
Warrant. The Company will forthwith mail a copy of each such certificate to the
Holder of the Warrant.

3

 



5.                   Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements. The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrants, all shares of
Common Stock (or Other Securities) from time to time issuable on the exercise of
the Warrant. This Warrant entitles the Holder hereof to receive copies of all
financial and other information distributed or required to be distributed to the
holders of the Company’s Common Stock.

6.                   Assignment; Exchange of Warrant. Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”). On the
surrender for exchange of this Warrant, with the Transferor’s endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company at its expense, twice, only, but with payment by the
Transferor of any applicable transfer taxes, will issue and deliver to or on the
order of the Transferor thereof a new Warrant or Warrants of like tenor, in the
name of the Transferor and/or the transferee(s) specified in such Transferor
Endorsement Form (each a “Transferee”), calling in the aggregate on the face or
faces thereof for the number of shares of Common Stock called for on the face or
faces of the Warrant so surrendered by the Transferor. No such transfers shall
result in a public distribution of the Warrant.

7.                   Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any Warrant Certificate, and, in the case of any such loss,
theft or destruction of this Warrant or any Warrant Certificate, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant or any Warrant Certificate, the Company at its
expense, twice only, will execute and deliver, in lieu thereof, a new Warrant of
like tenor.

8.                   Transfer on the Company’s Books. Until this Warrant is
transferred on the books of the Company, the Company may treat the registered
holder hereof as the absolute owner hereof for all purposes, notwithstanding any
notice to the contrary.

9.                   Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur or (c) upon actual
reciept after deposited in the mail if delivered pursuant to subsection (ii)
above. The addresses for such communications shall be: (i) if to the Company to:
Canadian Cannabis Corp., 100 Rutherford Road, S Brampton, Ontario, Canada, Attn:
Benjamin Ward (ii) if to the Holder, to Richard Wachsberg, 1 Apollo Place,
Toronto, ON M3H 0A2.

10.                Agreement Not a Contract of Employment or Other Relationship.
This Warrant is not a contract of employment or other relationship, and if
Holder acts as a consultant (or employee) or any other relationship of the
Holder with the Company or any of its subsidiaries or affiliates shall not be
affected in any way by this Warrant except as specifically provided herein. The
execution of this Warrant shall not be construed as conferring any legal rights
upon the Holder for the continuation of any relationship with the Company or any
of its subsidiaries or affiliates, nor shall it interfere with the right of the
Company or any of its subsidiaries or affiliates to treat the Holder without
regard to the effect which such treatment might have upon him as a Holder.

4

 



11.                Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Warrant is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

12.                No Strict Construction. This Warrant shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

13.                Miscellaneous. This Warrant and any term hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought. This Warrant shall be construed and enforced in
accordance with and governed by the laws of Delaware, USA. The headings in this
Warrant are for purposes of reference only, and shall not limit or otherwise
affect any of the terms hereof. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.

 

SIGNATURE PAGE FOLLOWS.

 

 



5

 



 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above. 



  CANADIAN CANNABIS CORP.       By:       Benjamin Ward, President

 



6

 

 

Exhibit A

FORM OF SUBSCRIPTION

(to be signed only on exercise of Warrant)

To: Canadian Cannabis Corp.

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase:

 

________ shares of the Common Stock covered by such Warrant;

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the Exercise Price per share provided for in such Warrant. Such
payment takes the form of:

 

$__________ in lawful money of the United States; and

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
_______________________________________________________________________________________________

Number of Shares of Common Stock Beneficially Owned on the date of exercise:
____________________

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”), or pursuant to an exemption from
registration under the Securities Act.

 

Dated:___________________





  (Signature must conform to name of holder as specified on the face of the
Warrant)               (Address)

 

 



Exhibit A - 1

 

 

Exhibit B

 

FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Canadian Cannabis Corp. to which the within Warrant relates specified
under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Canadian
Cannabis Corp. with full power of substitution in the premises.

Transferees Percentage Transferred Number Transferred                  

 

 

Dated: ______________, ___________

 





  (Signature must conform to name of holder as specified on the face of the
warrant)       Signed in the presence of:                 (Name)        
(address)             ACCEPTED AND AGREED:     [TRANSFEREE]         (address)  
          (Name)    

 

 

Exhibit B - 1
B



 

 

 



 

